Little, J.
The bill of exceptions in this case was predicated on a judgment of nonsuit, rendered in an action on a contract of fire-insurance. The policy by its terms expressly provided that it should be null and void in the event the assured should not observe certain stipulations as to the keeping of certain books, and making inventories, and the proper production of the same in case of loss, as prescribed in a clause thereof known as the “ iron-safe *455clause.” The evidence of the plaintiff, the person insured, showed affirmatively that he had not complied with the requirements embraced in that clause. He had, therefore, under the terms of his contract, no right of recovery, and the trial judge did not err in granting a nonsuit.
Submitted Marcli 1,
Decided April 30, 1902.
Action on insurance policy. Before Judge Falligant. Chatham superior court. January 25, 1901.
W. F. Slater, for plaintiff. R. L. Colding, for defendant.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.